Dear Ms. Torres:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. On behalf of the Assumption Parish Police Jury, you have requested an opinion regarding the applicability of Act 12 of the 2005 Regular Session of the Louisiana Legislature ("Act 12"). Specifically, you ask whether Act 12 requires a local government to issue a rebate or discount to homes that are built "to code".
A review of Act 12 fails to reveal any requirement that a local government issue a rebate or discount to homes that are built "to code". Act 12 enacted La.Rev.Stat. 22:1407(J), which provides as follows:
  § 1407. Rate filing
  J. Any insurer who makes application to the Louisiana Rating Commission for a rate filing shall provide in their application details as to what discount or reduced rate will be given to insureds who comply with the State Uniform Construction Code.
La.Rev.Stat. 22:1407 (J) concerns insurance providers who make applications to the Louisiana Rating Commission for a rate filing. Nothing in La.Rev.Stat. 22:1407(J) requires a local government to issue a rebate or discount to homes that are built "to code".
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY:_____________________ MICHAEL J. VALLAN Assistant Attorney General